OPINION OF THE COURT
Memorandum:.
The order of the Appellate Division should be affirmed, with costs.
While the comprehensive general liability policy’s broad definition of property damage provides coverage for loss of use of tangible personal property without physical damage thereto, exclusion “(m)” explicitly disclaims coverage where the injury results from a breach of contract, as in this case. As to the umbrella policy, its narrower definition of property damage does not encompass the nonphysical injury suffered by the plaintiff. Thus even though the alleged “ultimate net loss” was in excess of this policy’s $10,000 “retained limit”, the insurer’s obligation to indemnify was not triggered.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.